DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 10/24/2019.  Claims 1-17 ar pending.  Claim 1 has been written in independent form.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “207” has been used to designate both air inlets in FIG. 1 and compressed air bottle in FIG. 7.  Also, reference character “312-R” has been used to designate both stabilators 312-R and 312-L in FIG. 2.  And reference character “313-R” has been used to designate both rudders 313-R and 313-L in FIG. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 210 battery on page 750-2 ablaze target on page 25.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 4 line 19 – The period (.) punctuation is missing at the end of the sentence.
Page 8 line 23 – Why does this sentence end in colon (:) punctuation?
Page 9 line 9 – The word “if” appears to be a stray word that was inadvertently inserted in the sentence.  Also, on page 9 line 10, the period (.) punctuation is missing at the end of the sentence.
Page 10 line 13 – The period (.) punctuation is missing at the end of the sentence.  Also, on page 10 lines 13-14, reference character 207 is being used to describe two different parts, air inlets and compressed air bottle.
Additionally, on page 10 line 16, battery 210 is referenced, but it is not shown in any of the figures, and the word “invertor” appears to be a typographical error, and should be “inverter” instead.
page 10 line 17, the period (.) punctuation is missing at the end of the sentence.
Page 11 lines 16-20 – Given the context of the paragraph, are the words “hold” and “balancing” correct?
Also, on page 11 line 25, the word “hat” appears to be a typographical error; however, more importantly, the sentence reads better without “hat” or any other word inserted in its place.
Page 12 line 6 – Reference character 313 is not shown in any of the figures.
Also, on page 12 lines 15 and 19, the period (.) punctuation is missing at the end of each of the sentences.
Page 14 lines 3-5, 14, and 26 – In lines 3-5, the end of the sentence, “causing so a sudden release of the material 501” does not make sense grammatically.  Should the word “so” be a different word?  Additionally, the period (.) punctuation is missing at the end of each of the sentences in lines 14 and 26.
Page 21 line 13 – The period (.) punctuation is missing at the end of the sentence.
Page 23 line 2 – The period (.) punctuation is missing at the end of the sentence.
Page 24 line 9 – The end of the sentence, “is not be started” is grammatically incorrect.  It appears that a word was inadvertently omitted between “not” and “be.”
Page 25 line 20 – Reference character 750-2 is not shown in any of the figures.
Appropriate correction is required.

Claim Objections
Claims 1, 6, and 8-10 objected to because of the following informalities:
Claim 1 recites the limitation "the same selected airfield" in bullet g.  As currently written, there appears to be insufficient antecedent basis for this limitation in the claim as evidenced by the insertion of the word “same” in the limitation.  Given that "selected airfield" is introduced at the beginning of claim 1) g., and it appears to be the only occurrence of “selected airfield” limitation in claim 1 up to and including bullet g., use of the word “same” in subsequent recitation of this limitation is not required.
Claim 6 ends with a comma.  According to MPEP § 608.01(m) Form of Claims, in part, Each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).
Claims 8-10 recite “UVA” which appears to be typographical errors, and should be “UAV” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the selected airfield" in bullet g.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claims 2-17 are rejected because they depend from an indefinite parent claim.
Claim 4 recites the limitation "military-use materials" in line 2.  This limitation is vague and indefinite.  What are "military-use" materials?  Something as simple as a pen and a piece of paper, when used by military personnel, are military-use materials.
Claim 10 recites the limitation "wherein the materials are stored in a container located outside of the fuselage of the UVA, in a flexible container made of impervious materials, attached to the fuselage of the UVA by a cable or rope."  This limitation is vague and indefinite.  Are there two different containers, i.e., a container and a flexible container?  And, is a container stored inside of a flexible container?  Are there materials stored inside a container as well as inside a flexible container?  Are both of the containers attached to the fuselage of the UAV?  Or is only a flexible container attached to the fuselage?  And, is a container merely located outside of the fuselage without being attached to it?
Also, claim 10 recites the limitation "the fuselage" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claims 11-13 are rejected because they depend from an indefinite parent claim.
Claim 13the material" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations "the Global Navigation Satellite System" and "the attitude indicator" and "said radar checking relevant points" and "the 3D map."  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitations "the Global Navigation Satellite System" and "the attitude indicator."  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the limitation " wherein release of the materials is triggered by a recovery trajectory calculation routine provided on the UAV's navigation system."  MPEP § 2173.03    Correspondence Between Specification and Claims, states, in part, A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).  As currently written, claim 17 indefinite because it is unclear what is actually required in the claim because it conflicts with the disclosed subject matter, e.g., on page 17 in line 7 which states: Recovery is automated, and it is triggered by the release of material.  Examiner interprets this statement as saying recovery is being triggered by release of material.  Whereas, the claim appears to state that release of the material is triggered by a recovery trajectory calculation routine.  These two statements conflict.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8 is/are rejected under 35 USC § 103 as being unpatentable over Byers et al., U.S. Patent Application Publication 2005/0006525 A (hereinafter called Byers  It is noted that this reference is listed on the IDS filed 05/04/2020), and in view of Hanna et al., U.S. Patent Application Publication 2014/0117147 A1 (hereinafter called Hanna), and in view of MacCready et al., U.S. Patent Application Publication 2018/0267562 A1 (hereinafter called MacCready  It is noted that this reference is listed on the IDS filed 05/04/2020).
EXAMINER’S NOTE
In claim 1, the method does not require that there be materials in the container, or that there are materials in the UAV, or that the container is connected to the UAV.
Regarding claim 1, Byers teaches a method for delivering materials to a selected location comprising:
(See e.g., FIGS. 1 & 24 elements 40 & 120; ¶s [0092]-[0093]),
b. providing a container for transporting materials to be released at or in the proximity to the selected location (See e.g., FIGS. 6 & 12-13 elements 64 & 80),
c. positioning the UAV in a transporter aircraft, detachably secured with respect to a cargo system of the transport aircraft (See e.g., FIG. 26 elements 40 & 174; ¶ [0011], “According to usual inventive practice, the launching means includes an airplane, a helicopter, a rocket or a balloon.”),
d. transporting the UAV in the transporter aircraft to a position in proximity to the selected location (See e.g., FIG. 26; ¶ [0089], “… parachute 146 is shed and inventive glider 40 deploys its wings 44, eventually reaching the destination target.”),
…
f. prior to ejection of the UAV from the transporter aircraft, uploading route and landing instructions for at least one predetermined airfield to the navigation system of the UAV (See e.g., ¶ [0093], where element 40 is preprogrammed with route and landing instructions),
g. as best understood, prior to ejection of the UAV from the transporter aircraft, uploading the selected airfield from among the at least one predetermined airfield to the navigation system of the UAV, updating the cruising altitude … (See e.g., FIG. 23; ¶ [0011]-[0012], [0044], [0090]) that provides a safety separation relative to other UAVs previously ejected over an operation theatre that includes the selected location insofar as the other UAVS have been directed to the same selected airfield,
…
(See e.g., FIG. 24; ¶s [0011] & [0089]),
j. triggering release of the materials from the UAV (See e.g., FIG. 29 element 64; ¶[0091]),
…
…
Byers does not teach assigning a remote pilot for the UAV, said assigned remote pilot interacting with one or more consoles located on the transporter aircraft or in a remote location; ejecting the UAV from the transporter aircraft at a position above or in proximity to the selected location in response to a command from the remote pilot, and upon reaching the uploaded cruise altitude, guiding the UAV to intersect with the pre- programmed route towards the selected airfield and taking said intersected route, flying and landing on the selected airfield based on the navigation system connected to the autopilot provided on the UAV.
However, Hanna teaches
e. assigning a remote pilot for the UAV, said assigned remote pilot interacting with one or more consoles located on the transporter aircraft or in a remote location (See e.g., FIG. 6a; ¶s [0038] & [0050]);
h. ejecting the UAV from the transporter aircraft at a position above or in proximity to the selected location in response to a command from the remote pilot (See FIG. 8; ¶ [0059]), and
l. upon reaching the uploaded cruise altitude, guiding the UAV to intersect with the pre- programmed route towards the selected airfield and taking said intersected route, flying and (See e.g., FIG. 12 elements 1202, 1204, & 1216; ¶ [0063]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Byers and Hanna before him, before the effective filing date of the claimed invention, to include in the method of the invention of Byers assigning a remote pilot for the UAV, said assigned remote pilot interacting with one or more consoles located on the transporter aircraft or in a remote location; ejecting the UAV from the transporter aircraft at a position above or in proximity to the selected location in response to a command from the remote pilot, and upon reaching the uploaded cruise altitude, guiding the UAV to intersect with the pre-programmed route towards the selected airfield and taking said intersected route, flying and landing on the selected airfield based on the navigation system connected to the autopilot provided on the UAV, as taught in the analogous art of Hanna.  One would have been motivated to make such a combination to achieve the predictable result of allowing mission planners to coordinate various assets to insure a UAV with sufficient capabilities is available, at the specific time and location of the intended mission, and to allow low value UAVs to have ground support to be able to launch the UAV close to the mission location, and to provide the ability to dynamically change mission locations and objectives due to the logistical effort of relocating specific UAV assets close to an alternate launch location, as suggested by Hanna (See e.g., ¶s [0005]-[0006]).
And, neither Byers nor Hanna teaches engaging the UAV into a climb maneuver and switching on autopilot system nor prior to ejection of the UAV from the transporter aircraft, uploading the selected airfield from among the at least one predetermined airfield to the navigation system of the UAV, … specifying the time of landing that provides a safety 
However, MacCready teaches
g., as best understood, prior to ejection of the UAV from the transporter aircraft, uploading the selected airfield from among the at least one predetermined airfield to the navigation system of the UAV, … specifying the time of landing (See e.g., FIG. 14; ¶ [0086], where the vehicles, i.e., UAVs being pre-programmed to descent to the ground one at a time, teaches prior to ejection of the UAV from the transporter aircraft, uploading the selected airfield from among the at least one predetermined airfield to the navigation system of the UAV, … specifying the time of landing) that provides a safety separation relative to other UAVs previously ejected over an operation theatre that includes the selected location insofar as the other UAVS have been directed to the same selected airfield.
k. engaging the UAV into a climb maneuver and switching on autopilot system (See e.g., FIG. 14; ¶ [0086]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Byers, Hanna, and MacCready before him, before the effective filing date of the claimed invention, to include in the method of the combined invention of Byers and Hanna engaging the UAV into a climb maneuver and switching on autopilot system and prior to ejection of the UAV from the transporter aircraft, uploading the selected airfield from among the at least one predetermined airfield to the navigation system of the UAV, … specifying the time of landing that provides a safety separation relative to other UAVs previously ejected over an operation theatre that includes the selected location insofar as the other UAVS have been directed to the same selected airfield, as taught in the analogous art of MacCready.  One would have been (See e.g., ¶s [0004]-[0005]).
Regarding claim 2, Byers, as modified by Hanna and MacCready in the rejection of claim 1 hereinabove, further teaches further comprising providing a plurality of UAVs (Byers FIG. 26 element 40) and wherein the plurality of UAVs are positioned in one or a plurality of transport aircrafts (Byers See e.g., FIG. 26 element 174) for transport to one or more positions above or in proximity to the operation theatre (Byers See e.g., ¶ [0089]).
Regarding claim 4, as best understood, Byers, as modified by Hanna and MacCready in the rejection of claim 1 hereinabove, further teaches wherein the materials are selected from the group consisting of one or more military-use materials (Byers See e.g., ¶s [0008] & [0070]), and wherein the operation theatre is a military operations theatre (Byers See e.g., ¶ [0092]).
Regarding claim 8, Byers, as modified by Hanna and MacCready in the rejection of claim 1 hereinabove, further teaches wherein the materials are loaded into the container of the UVA before positioning the UAV in the transporter aircraft (Byers See e.g., ¶ [0074]).


Claim 3 is/are rejected under 35 USC § 103 as being unpatentable over Byers, and in view of Hanna, and in view of MacCready, and further in view of Gomez, U.S. Patent Application Publication 2012/0280054 A1 (hereinafter called Gomez).
Regarding claim 3, Byers, as modified by Hanna and MacCready in the rejection of claim 1 hereinabove, does not teach the materials are selected from the group consisting of fire 
However, Gomez teaches the materials are selected from the group consisting of fire extinguishing material (See e.g., FIG. 33 element 108; ¶s [0058] & [0155]), fire retardant material and a combination thereof, and wherein the operation theatre includes a geographic location where at least one structure or vegetation is ablaze (See e.g., FIG. 33 elements 117 & 118; ¶s [0058] & [0163]-[0164]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Byers, Hanna, MacCready, and Gomez before him, before the effective filing date of the claimed invention, to include in the method of the combined invention of Byers, Hanna, and MacCready the materials are selected from the group consisting of fire extinguishing material, fire retardant material and a combination thereof, and wherein the operation theatre includes a geographic location where at least one structure or vegetation is ablaze, as taught in the analogous art of Gomez.  One would have been motivated to make such a combination to achieve the predictable result to provide an efficient and convenient method of fire fighting, as disclosed in Gomez (See e.g., ¶ [0006]).


Claims 5 and 7Byers, and in view of Hanna, and in view of MacCready, and further in view of SMETHERS, U.S. Patent 3,520,502 A (hereinafter called SMETHERS).
Regarding claim 5, Byers, as modified by Hanna and MacCready in the rejection of claim 1 hereinabove, does not teach the UAV comprises at least one foldable structure selected from the group consisting of one or more foldable wings, one or more foldable stabilizing structures and controls surfaces, a foldable fuselage and any combination thereof, and wherein the UAV is positioned within the transporter aircraft with the at least one foldable structure in a folded position.
However, SMETHERS teaches the UAV comprises at least one foldable structure selected from the group consisting of one or more foldable wings (See e.g., FIG. 2 element 44), one or more foldable stabilizing structures and controls surfaces, a foldable fuselage and any combination thereof, and wherein the UAV is positioned within the transporter aircraft with the at least one foldable structure in a folded position (See e.g., FIG. 2 elements 10 & 44; column 2 lines 56-62).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Byers, Hanna, MacCready, and SMETHERS before him, before the effective filing date of the claimed invention, to include in the method of the combined invention of Byers, Hanna, and MacCready the UAV comprises at least one foldable structure selected from the group consisting of one or more foldable wings, one or more foldable stabilizing structures and controls surfaces, a foldable fuselage and any combination thereof, and wherein the UAV is positioned within the transporter aircraft with the at least one foldable structure in a folded position, as taught in the analogous art of SMETHERS.  One would have been motivated to make such a combination to achieve the predictable result of minimizing the transverse dimension required to accommodate the UAVs within the storage compartment/hold of the parent transporter, as disclosed in SMETHERS (See e.g., column 2 lines 59-62)
Regarding claim 7, Byers, as modified by Hanna, MacCready, and SMETHERS in the rejection of claim 5 hereinabove, further teaches wherein the at least one foldable structure of the UAV is unfolded after ejection (SMETHERS See e.g., FIG. 1).


Claim 6 is/are rejected under 35 USC § 103 as being unpatentable over Byers, and in view of Hanna, and in view of MacCready, and further in view of SMETHERS, and further in view of SCHULTES, DE 102017100942 A1 (hereinafter called SCHULTES).
Regarding claim 6, Byers, as modified by Hanna, MacCready, and SMETHERS in the rejection of claim 5 hereinabove, does not teach the at least one foldable structure of the UAV is unfolded prior to ejection,
However, SCHULTES teaches the at least one foldable structure of the UAV is unfolded prior to ejection (See e.g., FIGS. 2b & 2a; page 4 line 27-page 5 line 9, where the unfolding of the two rod pairs prior to the UAV’s full flight teaches the instant claim limitation),
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Byers, Hanna, MacCready, SMETHERS, and SCHULTES before him, before the effective filing date of the claimed invention, to include in the method of the combined invention of Byers, Hanna, MacCready, and SMETHERS the UAV comprises the at least one foldable structure of the UAV is unfolded prior to ejection, as taught in the analogous art of SCHULTES.  One would have been motivated to make such a combination to achieve the predictable result of conveniently changing the flight configuration of the UAV while it is in the air, eliminating the need to for the UAV to be retooled on the ground to make configuration changes, as disclosed in SCHULTES (See e.g., page 2 lines 40-45)
Claim 9 is/are rejected under 35 USC § 103 as being unpatentable over Byers, and in view of Hanna, and in view of MacCready, and further in view of High et al., U.S. Patent Application Publication 2017/0233053 A1 (hereinafter called High).
Regarding claim 9, Byers, as modified by Hanna and MacCready in the rejection of claim 1 hereinabove, does not teach the materials are loaded into the container of the UVA after positioning the UVA in the transporter aircraft.
However, High teaches the materials are loaded into the container of the UVA after positioning the UVA in the transporter aircraft (See e.g., FIG. 2; ¶s [0017], [0019], and [0027]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Byers, Hanna, MacCready, and High before him, before the effective filing date of the claimed invention, to include in the method of the combined invention of Byers, Hanna, and MacCready the materials are loaded into the container of the UVA after positioning the UVA in the transporter aircraft, as taught in the analogous art of High.  One would have been motivated to make such a combination to achieve the predictable result of allowing one or more UASs [unmanned aircraft systems] to return to the transport aircraft and have another package subsequently secured with the UASs for subsequent delivery, as suggested by High (See e.g., ¶ [0019]).


Claims 14-15Byers, and in view of Hanna, and in view of MacCready, and further in view of Young et al., U.S. Patent 8,234,068 B1 (hereinafter called Young).
Regarding claim 14, Byers, as modified by Hanna and MacCready in the rejection of claim 1 hereinabove, does not teach the UAV's position altitude and attitude information supplied by the Global Navigation Satellite System and by the attitude indicator to the UAV's navigation system and autopilot are checked/corrected by information supplied by a phased array radar provided on the UAV, said radar checking relevant points detected against same points on the 3D map uploaded into UAV's navigation system.
However, Young teaches the UAV's position altitude and attitude information supplied by the Global Navigation Satellite System and by the attitude indicator to the UAV's navigation system and autopilot are checked/corrected by information supplied by a phased array radar provided on the UAV, said radar checking relevant points detected against same points on the 3D map uploaded into UAV's navigation system (See e.g., FIG. 1; column 3 line 58-column 4 line 26; column 4 line 46-column 5 line 2; column 1 lines 30-45; column 2 lines 7-19).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Byers, Hanna, MacCready, and Young before him, before the effective filing date of the claimed invention, to include in the method of the combined invention of Byers, Hanna, and MacCready the UAV's position altitude and attitude information supplied by the Global Navigation Satellite System and by the attitude indicator to the UAV's navigation system and autopilot are checked/corrected by information supplied by a phased array radar provided on the UAV, said radar checking relevant points detected against same points on the 3D map uploaded into UAV's navigation system, as taught in the analogous art of Young.  One would have been motivated to make such a combination to achieve the predictable result of providing the advantages and benefits to exploit the ability of a processor to receive a plurality of available input factors, apply them to aircraft performance constraints defined and contained in an algorithm, and determine (See e.g., column 10 lines 13-19).
Regarding claim 15, Byers, as modified by Hanna and MacCready in the rejection of claim 1 hereinabove, does not teach the UAV's position altitude and attitude information supplied by the Global Navigation Satellite System and by the attitude indicator to the UAV's navigation system and autopilot are checked/corrected by information supplied by an inertial navigation system, "INS" provided on the UAV.
However, Young teaches the UAV's position altitude and attitude information supplied by the Global Navigation Satellite System and by the attitude indicator to the UAV's navigation system and autopilot are checked/corrected by information supplied by an inertial navigation system, "INS" provided on the UAV (See e.g., FIG. 1; column 3 line 58-column 4 line 26).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Byers, Hanna, MacCready, and Young before him, before the effective filing date of the claimed invention, to include in the method of the combined invention of Byers, Hanna, and MacCready the UAV's position altitude and attitude information supplied by the Global Navigation Satellite System and by the attitude indicator to the UAV's navigation system and autopilot are checked/corrected by information supplied by an inertial navigation system, "INS" provided on the UAV, as taught in the analogous art of Young.  One would have been motivated to make such a combination to achieve the predictable result of providing the advantages and benefits to exploit the ability of a processor to receive a plurality of available input factors, apply them to aircraft performance constraints defined and contained in an algorithm, and determine aircraft performance unique to actual conditions of flight operations as measured by the values of the input factors, as suggested by Young (See e.g., column 10 lines 13-19)
Claim 16 is/are rejected under 35 USC § 103 as being unpatentable over Byers, and in view of Hanna, and in view of MacCready, and further in view of ZILBERSTEIN et al., U.S. Patent Application Publication 2018/0356841 A1 (hereinafter called ZILBERSTEIN).
Regarding claim 16, Byers, as modified by Hanna and MacCready in the rejection of claim 1 hereinabove, does not teach release of the materials is triggered by a target or ground proximity system provided on the UAV.
However, ZILBERSTEIN teaches release of the materials is triggered by a target or ground proximity system provided on the UAV (See e.g., ¶ [0270], where the on-board command and control unit 52 teaches a target proximity system provided on the UAV).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Byers, Hanna, MacCready, and ZILBERSTEIN before him, before the effective filing date of the claimed invention, to include in the method of the combined invention of Byers, Hanna, and MacCready release of the materials is triggered by a target or ground proximity system provided on the UAV, as taught in the analogous art of ZILBERSTEIN.  One would have been motivated to make such a combination to achieve the predictable result to enhance accuracy and improve efficiency of the desired effect of the payload material dispersion, as suggested by ZILBERSTEIN (See e.g., ¶s [0151]-[0152]).


Claim 17Byers, and in view of Hanna, and in view of MacCready, and further in view of Phan et al., U.S. Patent Application Publication 2019/0009879 A (hereinafter called Phan).
Regarding claim 17, as best understood, Byers, as modified by Hanna and MacCready in the rejection of claim 1 hereinabove, does not teach release of the materials is triggered by a recovery trajectory calculation routine provided on the UAV's navigation system.
However, Phan teaches release of the materials is triggered by a recovery trajectory calculation routine provided on the UAV's navigation system (See e.g., ¶ [0063]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Byers, Hanna, MacCready, and Phan before him, before the effective filing date of the claimed invention, to include in the method of the combined invention of Byers, Hanna, and MacCready release of the materials is triggered by a recovery trajectory calculation routine provided on the UAV's navigation system, as taught in the analogous art of Phan.  One would have been motivated to make such a combination to achieve the predictable result of ensuring exact release of parachute so to enable the UAV to fly and navigate independently, as suggested by Phan (See e.g., ¶s [0063]-[0064]).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
11 February 2022



/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644